DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the autarkic energy supply" in line 7.  There is insufficient antecedent basis for this limitation in the claim because the limitation “an autarkic energy supply is associated with the measurement sensor” in line 6 is optional and is not required (due to the phrase “and/or” recited in claim 1, line 7).
 	Claim 8 is indefinite. The indefinite claim language is “the spray nozzle is connected with a supply line by a detachable connection”. This limitation is unclear because this limitation merely state a function “a detachable connection” without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the 
   	Claim 9 recites “at least one spray nozzle according to claim 1”. Claim 9 also recites limitations “a measurement sensor for measuring a measured value disposed in the container, wherein the measurement sensor has an assigned autarkic energy supply, and/or an autarkic energy supply, so that the measurement sensor can be operated without an external cable-based energy supply Preliminary Amendment”. It is unclear the claimed measurement sensor and autarkic energy and/or autarkic energy supply in claim 9 are same as the measurement sensor and autarkic energy and/or autarkic energy supply in claim 1 or different ones. Claim 14 recites the limitations “a groove on an outer wall”. It is also unclear the claimed groove and outer wall in claim 14 are same as the groove and outer wall in claim 1 or different ones. 
 	Claim 9 recites the limitation "the container" in line 5.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frick (DE 102011077600 A1) in view of Gunther et al. (US 8,246,342).
 	Frick discloses a spray nozzle 12 for spraying a product to be dried, wherein the spray nozzle 12 comprises: a measurement sensor 24, 28 for measuring a measured value is disposed in the area of the housing 14 of the nozzle 12 (paragraphs [0004], [0021]); an autarkic energy supply (paragraph [0021], a piezo element) is associated with the measurement sensor and/or the autarkic energy supply, so that the measurement sensor can be operated without an external cable-based energy supply (paragraphs [0004],  [0022]). The measurement sensor 24 comprises an emitter (not shown, paragraph [0023]) and an antenna 30 for wireless transmission of a measurement signal (Fig. 1). An external receiver32 for reading, evaluating and/or monitoring the measurement signal is assigned to the spray nozzle 12 (paragraph [0023]). A piece of information for identifying the spray nozzle 12 can be sent by the emitter (paragraph [0023]). The measurement sensor is a temperature sensor and/or a pressure sensor (paragraphs [020], [0021]).  However, Frick does not show a groove on an outer wall of the nozzle and the measurement sensor and autarkic energy supply are disposed in the groove and the measurement sensor and/or the antenna is embedded in the groove by a casting material. Gunther et al. teach a nozzle 10 comprising a groove 42 on an outer wall of the nozzle 14 and the measurement sensor is embedded in the groove (col. 3, lines 13-14, col. 5, lines 42-46). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the spray nozzle of Frick to include a groove and to dispose/embed the measurement sensor and the autarkic energy supply that is associated with the measurement sensor in the groove by a casting material as taught by Gunther et al. in order to optimize temperature/pressure transfer and distribution and save space. As for the limitations, “a spray nozzle for spraying a . 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frick (DE 102011077600 A1) in view of Gunther et al. (US 8,246,342) as applied to claim 2 as above, and further in view of Chommeloux et al. (US 2011/0012477 A1)
 	The spray nozzle of Frick as modified by Gunther et al. as above includes all that is recited in claims 5 and 12 except for the emitter has a frequency in the range of 9kHz to 300GHz, preferably in the range of 400 MHz to 2.5 GHz. Chommeloux et al. disclose a temperature and/or pressure sensor comprising emitter has a frequency at 2.45GHz (paragraphs [0004]). As Chommeloux et al. disclose a frequency of 2.45GHz which is within the claimed range of 400MHz to 2.5GHzz, it would have been obvious to someone with ordinary skill in the . 
Claims 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (US 2013/0243877 A1) in view Frick (DE 102011077600 A1) and Gunther et al. (US 8,246,342). 
 	Haley et al. disclose a spray dryer 340 for drying a product (abstract, plasma 310) to be dried, characterized by at least one spray nozzle 348; a measurement sensor 352 for measuring a measured value disposed in the container 350. Haley et al. also disclose a method for monitoring, and/or controlling, and/or regulating a temperature when spraying of a product to be dried in the spray dryer 340 when spraying of product 310 to be dried by the spray nozzle 348, the method comprising: spraying a product 310 to be dried by the spray nozzle 348 in a drying gas 344, 346, measuring the temperature by a measurement sensor 352during the drying process of the product to be dried, and monitoring, and/or controlling, and/or regulating the temperature during the drying process of the product to be dried (Fig. 3A, paragraph [0214]). However, Haley et al. do not disclose a spray nozzle of claim 1. Frick as modified by Gunther et al. as above discloses a spray nozzle of claim 1 and includes all the spray nozzle structures claimed in claims 9-10, 13-15. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective date of the invention to modify the spray dryer and method for monitoring, and/or controlling, and/or regulating a temperature when spraying of a product to be dried by the spray nozzle in the spray dryer of Haley et al. to substitute spray nozzle of Frick as modified by Gunther et al. as above for the spray nozzle of Haley et al. in order to use wireless sensor technology to control functional . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isgen (US 5,659,148) disclose temperature sensor 14 is embedded in a conventional casting material 21 in the recess 12 (col. 3, lines 25-28). Owen et al. (US 5,080,190) discloses embedding the sensor in the borehole using casting material for permanent installation (col. 2, lines 42-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY